DETAILED ACTION
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 preamble states an apparatus of an invention, but with inclusion of claim 1 method as claimed feature. This is considered as a hybrid claim where two statutory categories presented in one claim.  Further, an apparatus claim with even single element of method step has held as indefinite (Rembrandt Data Techs v. AOL, Fed. 2011).

Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
According to fee schedule, claim 15 is filed as a dependent claim. However, the claim is presented with apparatus claim preamble comprising features from independent method claim. “Such an unusual style was considered as Beauregard style independent claims while defendant failed to establish arguments for such claim as a dependent claim under 35 USC 112, p.4” (Uniloc v. Google, E. Texas, 2020). “A prosecution history by Examiner would assist court to determine the claim status as an independent claim or a dependent claim” (Washington Research Foundation v. Sanofi, WD Washington, 2018).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vemulapalli (US 10,909,039).

Referring to claims 1, 15-16, and 19, Vemulapalli discloses an operation method of an accelerator (fig. 2A, cluster 214), comprising:
	receiving workload (6:1-12, scheduler 210 allocated work; 6:57-67, processing tasks; fig. 11, data 1112/1102) assigned by a host controller (fig. 2A, front end 208, scheduler 210) to control the accelerator comprising a plurality of processing elements (fig. 2C, microprocessors 234);
	determining (fig. 15B, hit rate > threshold 1570), upon the plurality of processing elements performing the workloads (fig. 15B, initiate operation 1550), reuse data of the workloads (fig. 15B, limit prefetch 1580, i.e. reuse L3 cache) based on hardware resource information or a memory access cost of the accelerator (fig. 5B, hit rate > threshold 1570, i.e., lower access cost with higher hit rate); and
	providing a result (fig. 11, result 1114) of performing the workload to the host controller,
	wherein the reuse data is data reutilized in a subsequent operation (38:9-20, reuse L3 cache as hit ratio high).
	As to claims 2 and 17, Vemulapalli discloses the operation method of claim 1, wherein the determining of the reuse data comprises: determining the reuse data with a least number of accesses (fig. 15B, keep using L3, i.e., data locality) by the accelerator to an external memory (fig. 2A, memory 222/224) when the processing elements perform the workload.

	As to claims 3 and 18, Vemulapalli discloses the operation method of claim 1, wherein the hardware resource information of the accelerator comprises usage information (fig. 15A, hit rate 1535) of a multilevel memory (fig. 15A, L1/L3 etc.) comprised in the accelerator, usage information of the processing elements (fig. 15A, hit rate 1535 of system 1500), or system cache information (fig. 15A, hit rate 1535 of cache 1520/1525).

	As to claim 4, Vemulapalli discloses the operation method of claim 3, wherein the multilevel memory comprises: a level 0 memory (fig. 2D, cache 272 of graphics microprocessor 234) accessible by the processing elements; a level 1 memory (fig. 2C, L1 cache 248 of cluster 214) accessible by a subset of the processing elements (fig. 2C, processors 234), wherein the subset is a number greater than one; or a level 2 memory (fig. 2B, L2 cache 221 of partition 220) accessible by the processing element.

	As to claim 5, Vemulapalli discloses the operation method of claim 1, wherein the determining of the reuse data comprises: dynamically determining the reuse data (fig. 15A, hit rate sample period 1535; fig. 15B) based on a characteristic (fig. 15B, hit rate > threshold 1570) of the workload.

	As to claims 6-7, Vemulapalli discloses the operation method of claim 1, wherein the memory access cost comprises an access cost for an external memory of the accelerator (fig. 2A, higher access cost from cluster 214 to memory 224) and an access cost for a multilevel memory comprised in the accelerator (figs. 2B-2D, lower access cost from cache 272 to L1 248 and L2 221).

	As to claim 8, Vemulapalli discloses the method of claim 6, wherein the access cost for the multilevel memory increases for a memory portion (fig. 2A, memory 224) of the multilevel memory that is shared by a greater number of processing elements (fig. 2A, clusters 214) among the processing elements.

	As to claim 9, Vemulapalli discloses the operation method of claim 6, wherein the hardware resource information and the memory access cost is determined through an extension (fig. 2C, IO MMU 364) offloaded to a direct memory access (23:38-51, shared virtual memory SVM implemented I/O DMA) to control data input to the multilevel memory comprised in the accelerator or data output from the multilevel memory (fig. 3C, via memory control 367).

	As to claim 10, Vemulapalli discloses the method of claim 1, wherein the determining of the reuse data comprises:	determining a tiling method (fig. 33B, tiling unit 3358) to be applied to data input for performing a workload (fig. 33B, such as shader core 3355 processing) of the workloads based on the hardware resource information of the accelerator (fig. 33B, processor 3340); and determining a size of the reuse data (64:18-38, tile-based rendering data size, tile data with local spatial coherence) based on the determined tiling method.

	As to claim 11, Vemulapalli discloses the operation method of claim 1, wherein the determining of the reuse data comprises: determining the reuse data (fig. 15B, hit rate 1570 for prefetch L3) for a multilevel memory (fig. 14, memory 1420, cache 1430), comprised in the accelerator.

	As to claim 12, Vemulapalli discloses the operation method of claim 1, wherein the reuse data is stored in a multilevel memory (fig. 15A, L1/L3 cache 1520/1525) in the accelerator and is not transmitted to an external memory (fig. 2A, memory 224) of the accelerator.
	As to claim 14, Vemulapalli discloses the method of claim 1, wherein the accelerator is comprised in a user terminal (fig. 1, computing system 100) to which data to be recognized using a neural network (fig. 9A, neural network) based on a workload (fig. 11, data 1112/1102) is input (fig. 9B, input to convolution layer 912). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of level 0 memory with DMA comprising monitor and profile data as required in claim 13. Vemulapalli does not appear to disclose such data.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 11,010,308 discloses data partitioning and replacement strategy for neural networks.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182